OPINION
Per CURIAM:
Because of the absence of appropriate safeguards for a look-out on the rear car of a “drag of buggies” it is to be doubted that Rule No. 30 was intended to be applicable except in cases involving the operation of standard railroad equipment. However, in view of the unrestricted terms of the rule itself we are of the opinion that it was error to exclude Exhibit No. 9 from the jury.
We are unable to find that such error' was prejudicial to the plaintiff.
Conceding the duty to provide a look-out there is no evidential fact from which an inference can be drawn that the decedent’s death wás caused proximately by defendant’s negligence in this regard. Whether decedent’s body was on the rails at a time when it should and could have been seen by a look-out is a matter of surmise and conjecture.
Judgment affirmed. Exc. Order see journal.
8KEÉL, PJ, McNAMEE, J, HURD, J, concur.